Determination of State Human Rights Appeal Board, dated February 21, 1973, and order of the State Division of Human Rights, dated March 8, 1972, dismissing petitioner’s complaint, unanimously annulled, on the law, without costs and without disbursements, and the matter remanded to the State Division of Human Rights for a proper hearing. Petitioner appeared for the hearing as scheduled but asked for an adjournment due to his illness. Petitioner requested a written note to show that he appeared. The hearing officer stated that such writing was not necessary and that petitioner should notify the board when he was well enough to appear and participate and at that time a new hearing date would be scheduled. It was at this point that petitioner became obstreperous and made pejorative remarks about the people present. He ultimately left the premises. The hearing was then conducted without petitioner being present. This was error and violative of petitioner’s rights. While we do not condone the conduct of petitioner, he is still entitled to be present at a hearing determinative of his right to be reinstated as a city employee. Concur — Nunez, J. P., Kupferman, Lane, Tilzer and Capozzoli, JJ.